Citation Nr: 0306068	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  95-42 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
initial rating for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had active duty from October 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted entitlement to service 
connection for PTSD and initially assigned a 30 percent 
evaluation.  The veteran disagreed with that evaluation, and 
this appeal ensued.

The veteran was afforded a Videoconference hearing before the 
undersigned Veterans Law Judge sitting in Washington, D.C., 
and the veteran at the Montgomery, RO in September 2000. 

Because the veteran disagreed with the initial rating, the 
Board will consider whether "staged" ratings are appropriate. 
See Fenderson v. West, 12 Vet. App. 119 (1999).  As the 
statement of the case and the supplemental statements of the 
case have indicated that all pertinent evidence has been 
considered, the Board can proceed with its review without 
prejudice to the veteran. See Bernard v. Brown, 4 Vet. App. 
384 (1993).


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2. The veteran's ability to establish or maintain effective 
or favorable relationships with people was shown to be 
definitely impaired; no more than definite industrial 
impairment due to his PTSD is shown. 

3.  PTSD is shown to be productive of occasional decrease in 
work efficiency with intermittent periods of inability to 
perform occupational tasks.

 
CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2002), 4.132, DC 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.   On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), went into effect.  VA has 
promulgated revised regulations to implement these changes in 
the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussion in the March 
1999, and September 2002 rating decisions; the Board remand 
in January 2001; the June 1999 statement of the case; and 
September 2002 supplemental statement of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the appellant.  If VA is unable to obtain 
records identified by the appellant, VA must notify him of 
the identity of the records that were not obtained, explain 
the efforts taken to obtain the records, and describe any 
further action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  
The appellant has been afforded several VA examinations, 
addressing the disability on appeal.  Social Security 
Administration records,  Service, VA and private outpatient 
and hospital treatment records have been associated with the 
claims file.  There does not appear to be any outstanding 
medical records that are relevant to this appeal.

Background.  The veteran filed his initial claim for service 
connection for PTSD in September 1986.  

In November 1987, the Board denied service connection.  In 
making that determination the Board noted that while the 
veteran had a purple heart, he did not have a diagnosis of 
PTSD.  

The veteran reopened his claim in April 1994.  

In an October 1998 VA examination the veteran reported 
joining the Marines when he was 17 years old.  He had service 
in Vietnam where his duties included setting booby traps, 
mines, explosives, and construction work.  He did not 
remember the number of men in his unit who were killed.  He 
was awarded a Purple Heart Medal while in service.  After 
service he began to drink heavily getting into fights and had 
multiple DUIs (driving under the influence), and was arrested 
several times.  He has flashbacks, nightmares, a quick 
temper, depression, and visual hallucinations about his 
buddies who died in Vietnam.  

The examiner noted the veteran appeared friendly, 
cooperative, and neatly dressed.  He walked with a cane, 
having considerable difficulty walking and appeared to have 
arthritis.  He spoke fluently, logically, and was coherent.  
Affect was euthymic except when talking about Vietnam.  He 
showed signs of tearfulness and dysphoria.  He denied 
delusions but admitted visual hallucinations off and on.  
Memory, insight and judgment were intact.  He was considered 
competent.

The diagnoses were:
Axis I- PTSD, moderate: chronic alcoholism, abstinence past 
13 months.
Axis III- history of hypertension; atherosclerotic heart 
disease; hypercholesterolemia; chronic bronchitis with 
chronic obstructive pulmonary disease; arthritis of multiple 
joints.
Axis IV- Severe, multi-system diseases and chronic 
alcoholism.
Axis V- GAF 50.  

By rating action in March 1999 service connection for PTSD 
was granted and a 30 percent evaluation assigned from April 
18, 1994, the date of the reopened claim.  In making that 
determination the RO acknowledged the veteran received the 
Purple Heart Medaland Combat Action Ribbon for service in 
Vietnam, and was diagnosed with PTSD in the October 1998 VA 
examination.

In a Videoconference hearing in September 2000, the veteran 
offered testimony in support of his increased rating claim.  
He testified that he was receiving treatment for PTSD at 
VAMC.  He apparently met with other veterans in discussion 
groups at the VA, but he was not receiving any formal 
treatment with a psychiatrist or psychologist.  He was taking 
medication for PTSD but could not remember the names of the 
medication.  He was not working and was in receipt of a 
Social Security Administration (SSA) pension.

In January 2001, subsequent to the Videoconference, the Board 
remanded this case for further development to include 
obtaining SSA records, VA and private treatment records.  The 
veteran was also to be afforded psychological and psychiatric 
testing.

In a VA psychiatric examination in September 2001, the 
veteran was irritable and anxious.  He reported that while in 
Vietnam he was involved in an explosion and booby traps, and 
was injured by shrapnel.  He had to kill a lot of VCs and saw 
a lot of people "blown away."  He also had to move a lot of 
dead soldiers and was exposed to mutilated bodies.  He had 
multiple medical problems and hypertension.  

He denied any history of psychiatric hospitalizations, and 
was not receiving any outpatient treatment at the present 
time.  After Vietnam he began to drink heavily, and he had 
been received treatment in a chemical addiction program.  He 
usually drank to alleviate his nightmares and flashbacks, but 
had been sober now for 3 years.  He had a history of repeated 
DUIs, and was jailed 9 to 10 times.  He had been unemployed 
since 1995.  He reported sleeping very poorly, and had 
repeated nightmares at least 10 times a month.  

The examiner reported that the veteran's dress was 
appropriate.  Eye contact was fair.  At times during the 
interview he was very upset, anxious, and irritable.  He had 
recurrent thoughts and startle response, mood was depressed 
and irritable.                                                                                                                                                                                                                          
His depression appeared moderate.  He could not concentrate 
well because of underlying anxiety and depression.  Affect 
however was appropriate.  There was no evidence of auditory 
or visual hallucinations.  He was not suicidal or assaultive.  
Memory impairment was mild.  Judgment and insight were fair. 

The diagnoses were:

Axis I- PTSD with depression and anxiety.  
Axis III- history of hypertension, atherosclerotic heart 
disease, fusion of the cervical spine with peripheral 
neuropathy.  
Axis IV- psychological stressors appear combat related, 
unemployment, financial problems and multiple medical 
problems including degenerative disc disease (DDD), cervical 
spine. 

His GAF was 70, and he was considered competent.  The 
examiner opined that the veteran had been suffering from 
PTSD, and his chronic alcohol abuse could be secondary to the 
PTSD.  

In a VA psychological examination in October 2001, the 
veteran was guarded and inconsistent.  The reliability of 
some of the information was not clear.  He reportedly stopped 
drinking 3 to 4 years ago after consuming large amounts of 
beer and rum for 30 years.  He denied delirium tremens or 
drug use.  The veteran looked slightly older than his stated 
age. He as casually but neatly dressed.  Eye contact was 
frequently poor, rapport fair, and no unusual behaviors were 
noted.  Speech was clear, coherent, and relevant.  His mood 
appeared mildly depressed, and affect was blunted.  He was 
oriented x 3, and attention and concentration were adequate.  
He had mild problems with short term memory and learning.  
Overall intelligence appeared average.  He denied auditory or 
visual hallucinations.  There was no evidence of delusions, 
paranoid ideations or thought disorder.  He was not suicidal 
at this time although he had some thoughts in the past but 
denied any intentions.  He denied any homicidal ideations.  
He had daily intrusive thoughts about Vietnam and experienced 
flashbacks 2 to 3 times a month.  

The veteran underwent the following psychological testing:

On the Combat exposure Scale, he scored 38 indicating heavy 
combat.  He endorsed the heaviest amount of combat in all 
areas.

On the revised Mississippi Scale, he scored 135, which was in 
the midpoint for PTSD.  

On the Penn inventory, he scored a 46 indicating moderate 
PTSD symptoms.

On the Beck Depression Scale he scored a 20 indicating 
moderate to severe depression.

The examiner noted that the veteran's test results were 
consistent with PTSD although also marked by somatization and 
disturbed interpersonal relations.  His history of alcohol 
abuse likely masked his PTSD symptoms at least to a degree 
for many years.  With his sobriety for the past 3 to 4 years, 
his PTSD symptoms severity has likely increased.  He has not 
worked for 5 years primarily due to physical problems.  The 
diagnosis was PTSD with a GAF of 55.

Social Security Administration records were received which 
reveal the veteran was found totally disabled due to several 
physical disabilities by an SSA determination dated in May 
1996.   No mental disorders were noted in the SSA 
determination.

Additional VA treatment records were also received which were 
primarily for the veteran's physical disorders and were not 
for treatment of PTSD.

Criteria and Analysis.   Disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate rating can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).

It should also be noted that use of terminology such as 
"mild" or "moderate" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
C.F.R. §§ 4.2, 4.6.

The veteran filed his claim in April 1994.  The criteria for 
evaluation of mental disorders were amended during the 
pendency of the veteran's appeal, effective November 7, 1996. 
See 61 Fed. Reg. 52,700 (October 8, 1996).  Those rating 
criteria are substantially different from the previous 
criteria.  Pursuant to the criteria in effect prior to 
November 7, 1996, the General Formula for Rating 
Psychoneurotic Disorders provided that a 50 percent rating 
was warranted where the evidence showed that the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired; by reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 30 percent rating was 
warranted where the evidence showed definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people; the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 10 percent rating was warranted for 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Codes 9400 and 9411 (1996).

The VA General Counsel has held that the word "definite," as 
used in 38 C.F.R. § 4.132 to describe a 30 percent degree of 
disability for purposes of rating claims based on certain 
mental disorders, should be construed to mean distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large. VAOPGCPREC 9-93 (Nov. 9, 
1993). 

Under the new criteria for evaluation of mental disorders, 
effective November 7, 1996, 38 C.F.R. § 4.130, Diagnostic 
Code 9411 provides that: 

A 30 percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") addressed the issue of the criteria for rating 
disability due to PTSD.  The Court noted the phrase "such 
symptoms as" by definition means "for example" or like or 
similar to."  See WEBSTER'S NEW WORLD DICTIONARY (3rd. 
coll.ed 1988) 1337.  The use of the term "such as " 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Accordingly, any suggestion that the Board was required, in 
complying with regulation, to find the presence of all, most, 
or even some, of the enumerated symptoms is unsupported by 
reading of the plain language of the regulation.  The Court 
stated that if the evidence demonstrates that a claimant 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by symptoms 
listed in the diagnostic code, the appropriate, equivalent 
rating will assigned.  The Court concluded that "the rating 
specialist is to consider all symptoms of a claimant's 
[service-connected mental] condition that affect the level of 
occupational or social impairment."  Id. at 443.

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute. 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Similarly, VA General Counsel has held that when a provision 
of the Rating Schedule is amended while a claim for an 
increased rating under that provision is pending, VA should 
first determine whether the amended regulation is more 
favorable to the claimant. VAOPGCPREC 3-00 (April 10, 2000).  
It may be necessary to separately apply the pre- amendment 
and post-amendment version of the regulation to the facts of 
the case in order to determine which provision is more 
favorable to the appellant, unless it is clear from a facial 
comparison of both versions that one version is more 
favorable. Id.  It is unclear from a facial comparison of 
both versions of the regulation, that one version is more 
favorable to the veteran.  Therefore, the Board will evaluate 
the veteran's symptomatology pursuant to both the criteria in 
effect prior to November 7, 1996, and the criteria in effect 
subsequent to that date, to determine which may be more 
favorable to the veteran.

The reports of his September-October 2001 VA psychiatric 
examinations for compensation and pension, and psychological 
testing noted that the veteran currently lived alone.  He 
stayed busy fixing things such as electronics.  He took care 
of the house, cooked, listened to music, played on his 
computer, and goes fishing.  He socialized with a few close 
friends, his daughter, son-in-law, and other relatives.  He 
goes to stores when he needs to.  The veteran has symptoms of 
PTSD including sleep disturbance, irritability, and startle 
response.  Despite the foregoing, the evidence does not show 
occupational and social impairment with reduced reliability 
and productivity.  Accordingly, an increased disability 
evaluation for the veteran's service-connected PTSD is not 
warranted under the present Schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, § 
4.130, Diagnostic Codes 9400 and 9411 (2002).

Similarly, while the evidence shows such symptoms as 
irritability, sleep disturbance, and hypervigilence, the 
evidence does not show that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired as contemplated by a 50 
percent disability rating under the old criteria.  
Additionally, his PTSD symptomatology, as discussed above, 
does not result in considerable industrial impairment.  The 
evidence shows that while he is in receipt of SSA pension, 
this was granted for physical disabilities.  His PTSD or 
other psychiatric conditions were not considered in the SSA 
determination.

The Board notes that the veteran's GAF scores during the 
appellate period have ranged from 50 to 70.  The Diagnostic 
and Statistical Manual for Mental Disorders, 4th ed. (1994) 
provides that a GAF score represents the psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health-illness.  The Board notes that a 
GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 61-70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) (Fourth 
Edition).  The Board concludes that a 30 percent evaluation 
is consistent with the GAF scores assigned by examiners, 
which vary from 50 to 70 during the period of this appeal but 
were 55 to 70 in his September/October 2001 VA examination.  
However, the Board notes that a GAF score reflects merely an 
examiner's opinion of functioning levels and in essence 
represents an examiner's characterization of the level of 
disability that by regulation is not, alone, determinative of 
the appropriate disability rating.  See also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

The Board has considered the veteran's written statements 
that his PTSD is worse than currently evaluated.  His 
statements are probative of symptomatology.  However, as 
noted, disability ratings are made by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

Based on the discussion above, the Board finds that both the 
old and the new criteria are equally favorable to the 
veteran. The Board concludes that the record reflects that 
the veteran's PTSD has remained essentially the same since 
the time of his application for compensation until the 
present.  Thus, staged ratings are not warranted in this 
case.  Fenderson, 12 Vet. App. 119.
                        
The Board does not feel that the veteran's level of social 
and industrial impairment rises to the level of considerable 
as envisioned in the rating criteria and feels that his level 
of impairment is more nearly characterized as definite.  
Therefore, the Board finds that the criteria for entitlement 
to a rating of in excess of 30 percent are not met pursuant 
to the criteria for the evaluation of mental disorders in 
effect prior to November 7, 1996.  The preponderance of the 
evidence does not supports an increased rating for the 
veteran's service- connected PTSD as the diagnostic criteria 
for an increased rating for this disability are not 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, § 4.130, Diagnostic Code 9411 (1996) (2002).

Review of the record does not reveal that the RO expressly 
considered referral of this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002).  This regulation provides that, 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the above for assignment of 
an extraschedular evaluation commensurate with average 
earning capacity impairment. The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to read liberally all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board may affirm the RO's 
conclusion that referral is not required, or may reach that 
conclusion on its own, Bagwell v. Brown, 9 Vet. App. 337, 
339, and that it must address referral under 38 C.F.R. § 
3.321(b)(1) (2002) only where circumstances are presented 
which the Director, Compensation and Pension Service, might 
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question at this time.



ORDER

A rating in excess of 30 percent for PTSD is denied. 


	

	                        
____________________________________________
	M.W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

